Citation Nr: 0031284	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his PTSD does not adequately reflect the severity of that 
disability.  He contends that his service-connected PTSD 
results in such symptoms as inability to hold a job, 
outbursts, anger and depression, panic attacks, distrust and 
guilt.  Therefore, a favorable determination has been 
requested.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent disability evaluation for PTSD 
is assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2 (2000); 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a September 1997 
rating decision.  The evaluation was 30 percent, effective in 
December 1995.  Evidence of record at that time included the 
report of a March 1996 VA examination, according to which the 
veteran had received no psychiatric treatment since leaving 
the service, experienced daily thoughts of Vietnam, and had 
nightmares several times a week.  The veteran was assessed 
with Axis I PTSD, chronic; dysthymic disorder (claims file 
reviewed); and alcohol dependence in remission.  The Axis V 
GAF score was 45-50, moderately severe impairment.  

Evidence dated during the appeal period includes the report 
of a February 1999 VA PTSD examination.  The report indicates 
that the veteran's claims file was not reviewed.  The veteran 
denied ever having been treated in an inpatient unit.  His 
current psychiatric medications included Luvox and he 
reported a mild reduction of his symptoms following 
treatment.  He continued to complain of his initial 
symptomatology, depression flashbacks and nightmares, in a 
milder form.  The veteran described periods of time lasting 
longer than two weeks during which he experienced depressed 
mood, diminished interest, insomnia, loss of energy, feelings 
of worthlessness, diminished ability to concentrate, and 
recurrent thoughts of death and suicide.  His last suicide 
thoughts occurred in October 1998 following the death of his 
wife.  It was noted that the veteran had retired in 1994 from 
a steel mill after an injury there that resulted in a history 
of herniated discs and receipt of Social Security benefits 
for medical reasons.  

On examination, the veteran's mood was euthymic and his 
concentration was intermittent and difficult to assess.  The 
veteran denied any auditory or visual hallucinations and he 
denied any history of obsessions, compulsions, rituals or any 
other classical symptoms of obsessive compulsive disorder.  

The assessment was Axis I PTSD, chronic; recurrent major 
depressive episodes, presently in remission; positive history 
of alcohol dependence, sober since 1991; chronic pain 
syndrome; and testing indicates a diagnosis of attention 
deficit disorder.  The current Global Assessment of 
Functioning (GAF) was 60, with the best GAF in the prior year 
estimated at approximately 60.  In summary, the examiner 
provided that the veteran's GAF range appeared to be between 
60 and 70. 

Private medical records from the Six County Inc./Guernsey 
Counseling Center show treatment from September 1998 to 
February 1999.  The records provide diagnoses of major 
depression, recurrent in remission; bereavement; PTSD, 
chronic, active; obsessive compulsive disorder in partial 
remission; alcoholism in long-term remission; and attention 
deficit hyperactive disorder as a child shown by VA 
examination.  Medications included Luvox and Wellbutrin.  In 
September and October 1998, he admitted to suicidal ideation 
without intent and his complaints revolved around grief over 
his wife's death in January 1998 and guilt over having become 
involved with another woman six months later.  It was noted 
in November 1998 that he was back together with his 
girlfriend.  In December 1998 and February 1999, the 
veteran's thought processes were noted to be somewhat 
obsessional.  At other times, he complained at various times 
of stress over a relationship with his girlfriend and his 
legal claims with VA and Social Security Administration.  

These private records also include a November 1998 report 
from his treating psychiatrist.  She stated that the veteran 
had been engaged in both psychotherapy and medication 
management and first had come to counseling six months 
earlier.  She noted that it was her opinion that the veteran 
suffered from chronic active PTSD.  The veteran reported 
emotional blunting, avoidant behavior, difficulty forming 
relationships, nightmares of the trauma, difficulty 
concentrating, persistent anxiety and a sense of 
foreshortened future.  The veteran had complaints of very 
intense and intrusive memories of the Vietnam War.  He was 
noted to continue to mourn for friends lost in Vietnam, to be 
hypervigilent, and to like to sit with his back against the 
wall in an open area.  The examiner noted that the veteran 
continued to block some of his experiences and that his 
memories had become more intrusive over the past years as the 
veteran had stopped abusing alcohol.  

The Board notes that the veteran's GAF score in March 1996 
was 45-50 (serious symptoms OR any serious impairment in 
social occupational, or school functioning; DSM-IV; 38 C.F.R. 
§ 4.125 (2000).  By contrast, the February 1999 VA 
examination report summarizes his currently GAF score as 60 
(moderate symptoms OR moderate difficulty in social 
occupational, or school functioning; id.), with a score for 
the previous year of 70 (some mild symptoms OR some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships; id.).  The February 1999 VA 
examination report also notes that the veteran reported a 
mild reduction of symptoms with treatment, and a milder form 
of his initial symptoms.  In addition, the most recent VA 
examination was conducted without review of the veteran's 
claims file.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that when appropriate, VA has the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his PTSD 
recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
severity of his service-connected PTSD.  
The veteran must be informed of the 
potential consequences of his failure to 
appear.  The claims file, including a 
copy of this REMAND, as well as the 
appropriate rating criteria for the 
veteran's disability must be made 
available to and reviewed by the 
examiner. The examiner should indicate 
with respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide a GAF score 
with an explanation of the significance 
of the score assigned, as well as an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed must be 
provided.

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  


4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	NADINE W. BENJAMIN
      Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 7 -


